In 1879, the homestead of the defendant was duly valued and laid off to him. Thereafter the plaintiff obtained a judgment against him, sued out an execution upon the same, and under this execution the sheriff proceeded to have valued and laid off the defendant's homestead in the same land, as if no homestead had ever theretofore been laid off to him.
The court below held that the homestead, as valued and laid off the second time, was affected with such irregularities as rendered it void. The plaintiff excepted, and appealed to this Court.
The court properly decided that the attempt to value and lay off the homestead of the defendant in the same land a second time was void — not upon the ground upon which the court based its judgment, but because the homestead, as at first laid off, was effectual, continued to be so, and could not be disturbed by a revaluation thereof and laying it off a second time. This Court so expressly decided in the defendant's appeal in this case. Gulley v. Cole, 96 N.C. 447. That case is conclusive of this, and we need not do more than cite it.
Judgment Affirmed.
Cited: Aiken v. Gardner, 107 N.C. 239; Thornton v. Vanstory,ibid., 333; S. c., 110 N.C. 12. *Page 263 
(334)